DETAILED ACTION
The amendment filed 3/17/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive.  Applicant argues that Hall does not disclose a blade which contains an opening at an outer surface defining the outer diameter of the at least one blade as required in every claim.  The examiner disagrees because “the outer diameter of the at least one blade” includes the surface (307) which forms an outer radial surface of the blade and which contains the cavity containing a sensor.  Further, Hall et al. teach that the sensor is set into the face such that they contact the borehole wall (col. 7, lines 15-26) which further would require the sensor be on an outside diameter of the blade.  The examiner notes the addition of claim 23 which recites that opening of the cavity defining the outer diameter of the blade is located at a radially outermost surface of the tool, appears to more clearly recite the limitations being argued and this claim is not rejected under Hall et al.  However, this new claim is also indefinite in view of claim 1 which recites that the blade includes at least one cutting feature, which as best understood by the examiner and as would be interpreted by one of ordinary skill, this at least one cutting feature would be placed on an outermost surface of the blade such that the at . 
Applicant also argues that the rejection of claim 2 is based on hindsight reconstruction and therefore is improper.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Pope et al. disclose that the detector is cooled at the surface (paragraph 129) in an embodiment where the detector is at the surface (6, as in figs 1 and 12).  Pope et al. also teach embodiments where the detector is downhole within a cavity (6, as in fig 2-6).  One of ordinary skill in the art upon reading the teaching that the surface detectors are cooled (inherently with some device) would obviously recognize that the downhole detectors also may require or benefit from cooling and would obviously provide a cooler as claimed, in the cavity as local to the detector, in order to perform such cooling.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one cutting feature (of claim 1) and how the blade includes a radially outermost surface of the tool  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (US 2014/0245827) in view of Hall et al. (US 8,172,009).  Pope et al. disclose a downhole tool comprising: a tool body (12); at least one cavity (as containing the separate denoted components in each of figures 1-12) comprising a .
Pope et al. do not disclose that the tool is a logging while drilling tool, that the tool body comprises blades, or that the tool is part of a bottom hole assembly.  Hall et al. disclose a downhole tool comprising: a plurality of blades (203) extending radially outward from a longitudinal axis of a tool body, wherein the plurality of blades have a larger outer diameter than a borehole diameter (as performing cutting, as in fig 7), 
In regard to claim 2, Pope et al. nor Hall et al. disclose a cooling device enclosed in the at least one cavity.  Pope et al. do disclose that the detector within the cavity is cooled (paragraph 129), although do not disclose that a device within the cavity performs the cooling of the detector.  However, it is considered obvious to one of ordinary skill in the art at the time of filing to provide a cooling device within the cavity to perform the cooling of the detector since Pope et al. do not disclose a specific means for cooling and it would be obvious to one of ordinary skill to choose some device to .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al  in view of Hall et al. as applied to claim 1 above, and further in view of Clark et al. (US 2006/0065394).  Pope et al. and Hall et al. disclose all the limitations of these claims, as applied above, but do not disclose that the cavity is two cavities such that the light source is in one cavity with a first window and the filter and light detector are disposed in the second cavity with a second window, but do disclose that the components are within a cavity with a window (24).  Clark et al. disclose a downhole tool wherein a blade includes multiple cavities (fig 2, as containing T1, R1, R2, etc, also fig 6), with separate cavities containing a transmitting source and the receiving components.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the components of Pope et al., as modified by Clark et al., in separate cavities each with a window, in order to provide better structural integrity to the blade/tool (since smaller cavities would provide the blade with more rigidity against the borehole wall than a blade with a large cavity).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. in view of Hall et al. as applied to claim 1 above, and further in view of Maher et al. (US 2017/0273309).  Pope et al. and Hall et al. disclose all the limitations of these claims, as applied above, but do not disclose that the cooling device is a Peltier cooler or that the cooling device is configured to cool the light source.  Maher et al. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
3/23/2021